DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Applicant’s amendment filed on November 6, 2020. Claims 1-5 and 7-10 have been canceled. Claim 6 is pending and will be considered for examination. 
      
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney John Olivo Jr. on February 18, 2021.
Please amend claim 6 as follows: 



6. (Currently Amended) An apparatus for creating and distributing music compilations comprising: 
a. an analog transducer and associated analog to digital converters for digitizing music and creating a file containing said digitized music for storage in digital memory;
[[a]] b. [[a]] said stored digitized music file containing music data files representing said stored digitized music compilations for storage in digital memory[[.]] ;
c. a second data file associated with said stored digitized music compilations containing information descriptive of the content, character and quality based on a critique score determined by a musician corresponding with the stored digitized music compilations so that said music compilation is properly appraised as to its market value, prepared for user download, and prepared for marketing by its creator or those associated with its creator; 
[[c]] d. a data transmission channel for distributing said user uploaded stored digitized music compilations to an audience for purchase via download channels, either for entertainment purposes, collaborative editing, or for redistributing or brokering to other third person audiences; 
[[d]] e. wherein copyrights associated with said stored digitized music - 2-Atty. Docket No.: 527-101 compilations are stored electronically by a user and maintained by said user so that said user may share said collaborative edition with third party users to insure that all creator and all licensing agents or owners associated with said digitized music compilations participate in any royalties distributed therefrom; 
[[e]] f. wherein said stored digitized music compilations is comprised of a copyright compilation consisting of a plurality of works from contributing artists and wherein an online shopping cart is utilized according to the present invention to account for artistic contributions of each of said artists and assign a monetization value so that copyright residual payment are distributed according to said accounting established by said shopping cart; 

g. wherein negotiated copyright royalty divisions between various contributing artists are determined by artist representatives through use of the present invention; and 
[[g]] h. wherein said copyright royalties are automatically apportioned to each copyright creator involved in the creative process and wherein each creation is subject to an auction to set a market rate for each of said contributions.  

Allowable Subject Matter
Claim 6 is allowed.
The following is the Examiner’s statement of reasons for allowance: Statement of allowance is in reference to independent claim 6. 
Applicant’s amendments and arguments have been fully considered and are found to be persuasive. Claim 6 recites the combination of elements that overcome the 103 rejection and result in allowable subject matter. Although the limitations of claim 6 are taught by the prior art, the motivation to combine the references necessary to teach the limitations of claim 6 is not sufficient to support a 103 rejection of claim 6. Specifically, the limitations of claim 6 of the 06/26/2020 claim set are taught by Sporny, USPTO-892 Reference W, Iida, and PTO-892 Reference X as indicated in the 08/07/2020 Non-Final Rejection. The limitations added to claim 6 in amendment in the 11/06/2020 claim set are taught by Deng (see para [0054] line 1 – para [0062] line 24 and para [0065] line 1 – para [0066] line 4). The limitation (i.e., limitation “a”) added in the Examiner’s Amendment (see above) is taught by USPTO-892 Reference U as indicated in the 05/23/2019 Non-Final Rejection. 
Therefore, although the limitations of claim 6 are taught by the prior art, the motivation to combine those references (i.e., Sporny, USPTO-892 Reference W, Iida, PTO-892 Reference X, Deng, and USPTO-892 Reference U) is not sufficient to support a 103 rejection of claim 6. And so, claim 6 recites allowable subject matter.  

The following references have been identified as the most relevant prior art to the claimed invention:

"Electronic Dance Music, Creativity, and User-Generated Content — A Canadian Perspective", by Daniel Rosen (“Rosen”). Rosen generally teaches uploading music compilations to a distribution platform (Mixcloud), allowing users to stream the compilation, tracking copyright royalties due to artists resulting from the streaming, and paying those copyright royalties to the artists (page 168). However, Rosen fails to teach or render obvious the other elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deng et al (US 2014/0074693) teaches identifying an individual contribution to a compilation, where the compilation comprises a plurality of individual contributions; and determining, at least partially with a computer processor, a royalty distribution value for the identified individual contribution based, at least partially, upon at least one weighted metric regarding the compilation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625